DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 1, claims 1, 4, 5 and 9-11 in the reply filed on March 11, 2021 is acknowledged.  The traversal is on the ground(s) that the Applicant disagrees that “the product claimed can be made by another and materially different process in regards to deposition processes and bonding/soldering processes” and that Figs. 4A (species 1) and 4C (species 3) are not necessarily independent or distinct embodiments, but rather shows a self-centering function of the elements of 4A.  This is not found persuasive because first, there is no indication that there the assembly can only be made by a diffusion soldering process.  The Applicant admits in their own specification, paragraph 20, “The electrically conductive material may for example be or include a solder, for example a diffusion solder or a solder layer, a sinter paste, a sinter layer, a bistage material, a wafer backside coating glue, a conductive die attach film, a conductive adhesive, for example an electrically conductive glue, or the like”, therefore other soldering/bonding processes could be used.  Second, a method of assembling/manufacturing/making a chip is a different from the device/chip/chip assembly itself which deals with structure, not processes/order of steps.  The MPEP states that there can be only one patent per invention, hence one invention per application.  

The requirement is still deemed proper and is therefore made FINAL.  Claims 2, 3, 6-8 and 12-21 are withdrawn from consideration.  Action on the merits is as follows:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a chip contact” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. 102 or 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TELLKAMP (US 2012/0107552 A1).
	In regards to claim 1, TELLKAMP (Figs, 1, 4 and associated text) discloses a carrier (item 101) with a top side comprising a cavity (where item 110 resides, paragraph 9) formed in the top side of the carrier (item 101), the cavity (where items 110 reside, paragraph 9) configured to receive a chip (item 110); a chip (item 110), arranged in the cavity (where item 110 resides, paragraph 9), and comprising a chip contact (item 111) fixed to the bottom of the cavity (where items 110 reside, paragraph 9); and an interconnect material (items 130 plus 140, or 130 plus 140 plus 102), between the chip contact (item 111) and the bottom of the (where items 110 reside, paragraph 9); wherein the top side of the carrier (item 101) outside the cavity (where items 110 reside, paragraph 9) is not flush with the chip (item 110); and wherein the chip (item 110) is adhered to the bottom of the cavity (where items 110 reside, paragraph 9), but does not specifically disclose the chip (item 110) is diffusion-soldered to the bottom of the cavity.
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	In regards to claim 5, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the chip (item 110) protrudes from the cavity (where item 110 resides, paragraph 9).
	In regards to claim 9, TELLKAMP (Figs, 1, 4 and associated text) does not specifically disclose wherein the chip is coated with a dielectric film on its lateral surfaces.  However, TELLKAMP does not specifically disclose the assembly is manufactured under vacuum. Therefore chips will naturally be oxidized when exposed to the atmosphere, thus creating a small thin oxide coating on exposed (side) surfaces.  The examiner takes official notice of this natural phenomena.
	In regards to claim 11, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the interconnect material (items 130 plus 140, or 130 plus 140 plus 102) has a thickness of 1 m to 5 m (paragraph 18).  Examiner notes that the width of the gap 120 of TELLKAMP may vary from 100 mm or more to 4 mm or less (paragraph 18).  In the instance where gap 120 is 4 mm or less, the interconnect material (items 130 plus 140) falls within the Applicant’s claimed range.
However, the applicant has not established the critical nature of the interconnect material having a thickness of 1 m to 5 m.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of Palaniswamy et al. (Palaniswamy) (US 2013/0294471 A1).
	In regards to claim 4, TELLKAMP does not specifically disclose the chip has a thickness that is smaller than a depth of the cavity.
	In regards to claim 4, Palaniswamy (paragraph 56, Fig. 1B and associated text) discloses the chip (item 26) has a thickness that is smaller than a depth of the cavity (item 10).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP with the teachings of Palaniswamy for the purpose of size and design choice.
	In regards to claim 10, TELLKAMP does not specifically disclose wherein the cavity has side walls coated with a dielectric film.
	In regards to claim 10, Palaniswamy (paragraph 56, Fig. 1B and associated text) discloses wherein the cavity (item 10) has side walls coated with a dielectric film (item 22, Fig. 4, paragraph 56).
.
Claims 1, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of Meyer-Berg et al. (Meyer-Berg)  (US 2013/0082386 A1).
	In regards to claim 1, TELLKAMP (Figs, 1, 4 and associated text) discloses a carrier (item 101) with a top side comprising a cavity (where item 110 resides, paragraph 9) formed in the top side of the carrier (item 101), the cavity (where items 110 reside, paragraph 9) configured to receive a chip (item 110); a chip (item 110), arranged in the cavity (where item 110 resides, paragraph 9), and comprising a chip contact (item 111) fixed to the bottom of the cavity (where items 110 reside, paragraph 9); and an interconnect material (items 130 plus 140, or 130 plus 140 plus 102), between the chip contact (item 111) and the bottom of the cavity (where items 110 reside, paragraph 9); wherein the top side of the carrier (item 101) outside the cavity (where items 110 reside, paragraph 9) is not flush with the chip (item 110); and wherein the chip (item 110) is adhered to the bottom of the cavity (where items 110 reside, paragraph 9), but does not specifically disclose the chip (item 110) is diffusion-soldered to the bottom of the cavity.
	Meyer-Berg (paragraph 64, Figs. 3, 4 and associated text) discloses the chip (item 16) is diffusion-soldered (paragraph 64) to the bottom of the cavity (item 14).
(paragraph 64).
	Examiner notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	In regards to claim 5, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the chip (item 110) protrudes from the cavity (where item 110 resides, paragraph 9).
	In regards to claim 9, TELLKAMP (Figs, 1, 4 and associated text) as modified by Meyer-Berg does not specifically disclose wherein the chip is coated with a dielectric film on its lateral surfaces.  However, TELLKAMP does not specifically disclose the assembly is manufactured under vacuum. Therefore chips will naturally be oxidized when exposed to the atmosphere, thus creating a small thin oxide coating on exposed (side) surfaces.  The examiner takes official notice of this natural phenomena.
	In regards to claim 11, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the interconnect material (items 130 plus 140, or 130 plus 140 plus 102) has a thickness of 1 m to 5 m (paragraph 18).  Examiner notes that the width of the gap 120 of TELLKAMP may vary from 100 mm or more to 4 mm or less (paragraph 18).  In the instance where gap 120 is 4 mm or less, the interconnect material (items 130 plus 140) falls within the Applicant’s claimed range.
However, the applicant has not established the critical nature of the interconnect material having a thickness of 1 m to 5 m.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of Meyer-Berg et al. (Meyer-Berg)  (US 2013/0082386 A1) as applied to claims 1, 5, 9 and 11 above and further in view of Palaniswamy et al. (Palaniswamy) (US 2013/0294471 A1).
	In regards to claim 4, TELLKAMP as modified y Meyer-Berg does not specifically disclose the chip has a thickness that is smaller than a depth of the cavity.
In regards to claim 4, Palaniswamy (paragraph 56, Fig. 1B and associated text) discloses the chip (item 26) has a thickness that is smaller than a depth of the cavity (item 10).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP as modified by Meyer-Berg with the teachings of Palaniswamy for the purpose of size and design choice.
	In regards to claim 10, TELLKAMP as modified by Meyer-Berg does not specifically disclose wherein the cavity has side walls coated with a dielectric film.
	In regards to claim 10, Palaniswamy (paragraph 56, Fig. 1B and associated text) discloses wherein the cavity (item 10) has side walls coated with a dielectric film (item 22, Fig. 4, paragraph 56).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP as modified by Meyer-Berg with the teachings of Palaniswamy for the purpose of protection.
Claims 1, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of Otremba et al. (Otremba)  (US 2014/0061669 A1).
	In regards to claim 1, TELLKAMP (Figs, 1, 4 and associated text) discloses a carrier (item 101) with a top side comprising a cavity (where item 110 resides, paragraph 9) formed in the top side of the carrier (item 101), the cavity (where items 110 reside, paragraph 9) configured to receive a chip (item 110); a chip (item 110), arranged in the cavity (where item 110 resides, paragraph 9), and comprising a chip contact (item 111) fixed to the bottom of the cavity (where items 110 reside, paragraph 9); and an interconnect material (items 130 plus 140, or 130 plus 140 plus 102), between the chip contact (item 111) and the bottom of the cavity (where items 110 reside, paragraph 9); wherein the top side of the carrier (item 101) outside the cavity (where items 110 reside, paragraph 9) is not flush with the chip (item 110); and wherein the chip (item 110) is adhered to the bottom of the cavity (where items 110 reside, paragraph 9), but does not specifically disclose the chip (item 110) is diffusion-soldered to the bottom of the cavity.
	Otremba (paragraph 39, Figs. 3A-3C and associated text) discloses the chip (item 106) is diffusion-soldered (paragraph 39) to the bottom of the cavity (item 104).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP with the teachings of Otremba for the purpose of thinning the solder.
	Examiner notes that the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	In regards to claim 5, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the chip (item 110) protrudes from the cavity (where item 110 resides, paragraph 9).
	In regards to claim 9, TELLKAMP (Figs, 1, 4 and associated text) as modified by Otremba does not specifically disclose wherein the chip is coated with a dielectric film on its lateral surfaces.  However, TELLKAMP does not specifically disclose the assembly is manufactured under vacuum. Therefore chips will naturally be oxidized when exposed to the atmosphere, thus creating a small thin oxide coating on exposed (side) surfaces.  The examiner takes official notice of this natural phenomena.
	In regards to claim 11, TELLKAMP (Figs, 1, 4 and associated text) discloses wherein the interconnect material (items 130 plus 140, or 130 plus 140 plus 102) has a thickness of 1 m to 5 m (paragraph 18).  Examiner notes that the width of the gap 120 of TELLKAMP may vary from 100 mm or more to 4 mm or less (paragraph 18).  In the instance where gap 120 is 4 mm or less, the interconnect material (items 130 plus 140) falls within the Applicant’s claimed range.
However, the applicant has not established the critical nature of the interconnect material having a thickness of 1 m to 5 m.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ .

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TELLKAMP (US 2012/0107552 A1) in view of in view of Otremba et al. (Otremba)  (US 2014/0061669 A1) as applied to claims 1, 5, 9 and 11 above and further in view of Palaniswamy et al. (Palaniswamy) (US 2013/0294471 A1).
	In regards to claim 4, TELLKAMP as modified by Otremba does not specifically disclose the chip has a thickness that is smaller than a depth of the cavity.
	In regards to claim 4, Palaniswamy (paragraph 56, Fig. 1B and associated text) discloses the chip (item 26) has a thickness that is smaller than a depth of the cavity (item 10).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of TELLKAMP as modified by Otremba with the teachings of Palaniswamy for the purpose of size and design choice.
	In regards to claim 10, TELLKAMP as modified by Otremba does not specifically disclose wherein the cavity has side walls coated with a dielectric film.
	In regards to claim 10, Palaniswamy (paragraph 56, Fig. 1B and associated text) discloses wherein the cavity (item 10) has side walls coated with a dielectric film (item 22, Fig. 4, paragraph 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            	March 23, 2021